NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                             Submitted September 22, 2014*
                              Decided September 23, 2014

                                         Before

                           RICHARD D. CUDAHY, Circuit Judge

                           RICHARD A. POSNER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

No. 14-1107

TONYA RIVES,                                      Appeal from the United States District
    Plaintiff–Appellant,                          Court for the Southern District of Illinois.

      v.                                          No. 11-1145-SCW

WHITESIDE SCHOOL DISTRICT                         Stephen C. Williams,
NO. 115,                                          Magistrate Judge.
      Defendant–Appellee.

                                       ORDER

       Tonya Rives, a former teacher with Whiteside School District No. 115 in
Belleville, Illinois, challenges the grant of summary judgment against her in her suit
asserting race discrimination. We affirm.



      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 14-1107                                                                           Page 2

        Rives, who is black, taught middle school with Whiteside for four years—the
requisite probationary period in Illinois required before a teacher is eligible for
tenure—until her job was not renewed. During Rives’s time at Whiteside, school
administrators addressed her periodically about improper conduct: raising her voice to
a student’s parent in a meeting at which the parent complained about school problems;
telling her class that she would teach at a better school if she could; failing to provide a
substitute teacher with adequate lesson plans; and not timely returning parents’ phone
calls. In 2010 the principal and superintendent recommended to the school board that
Rives be dismissed because they were concerned about her “unprofessional
communication with some parents” and “inappropriate comments to students.” The
board agreed and notified Rives that her job would not be renewed.

       Rives sued the school district for race discrimination under Title VII, 42 U.S.C.
§ 2000e, and 42 U.S.C. § 1981, asserting that her race played a role in the school board’s
decision. She also claimed that her race influenced Whiteside’s decision to take other
adverse employment actions, such as not evaluate her teaching every year, withhold
classroom supplies from her on exam days, and give her lunch breaks shorter than
those of other teachers.

       The district court granted summary judgment for Whiteside. The court
concluded that Rives did not offer sufficient evidence under the direct method of proof
that non-black co-workers were treated better than she was. The court also concluded
that Rives failed under the indirect method to establish a prima facie case of
discrimination because she did not show that she was meeting her employer’s
legitimate job expectations—she had displayed to students a confidential email from a
parent and had not timely returned some parents’ phone calls. And even if she were
able to establish a prima facie case, the court added, Rives did not introduce evidence to
show that the school board’s stated reason for not renewing her contract was pretext.

        On appeal Rives argues that she presented enough evidence under the direct
method to create a material factual dispute about whether she was treated less
favorably than the other teachers because she did not receive annual evaluations in 2008
and 2010. Rives had no direct evidence of race discrimination, so to defeat summary
judgment, she had to offer sufficient circumstantial evidence that similarly situated,
non-black employees were treated better than she was. See Good v. Univ. of Chi. Med.
Ctr., 673 F.3d 670, 675 (7th Cir. 2012). But in a letter she wrote to the school board in
2010, Rives acknowledged that the principal evaluated her that year. And even though
the parties dispute whether the 2008 evaluation occurred, Rives did not submit evidence
No. 14-1107                                                                           Page 3

that non-black teachers received evaluations each year; she thus cannot show that she
was treated any differently because of her race.

       Rives next challenges the district court’s conclusion that she did not establish a
prima facie case under the indirect method, and maintains that she was meeting
Whiteside’s legitimate expectations. To establish a prima facie case, Rives had to show
that she was performing her job satisfactorily and that she was treated worse than a
similarly situated employee outside of her protected class. See Collins v. Am. Red Cross,
715 F.3d 994, 999–1000 (7th Cir. 2013). But as the court properly concluded, Rives
showed neither that she was treated worse than non-black employees nor that she met
Whiteside’s legitimate expectations. Whiteside presented uncontested evidence that
Rives had acted unprofessionally by raising her voice to a parent, publicly displaying a
confidential email from a parent on the overhead projector, making inappropriate
comments to her class, and not timely returning phone calls from parents.

       In her reply brief Rives challenges for the first time the dismissal of her claims of
sexual harassment and retaliation, but she waived these arguments by not mentioning
them in her opening brief. See Hernandez v. Cook County Sheriff’s Office, 634 F.3d 906,
913–14 (7th Cir. 2011).

                                                                                AFFIRMED.